Citation Nr: 0925179	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  04-08 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD), from August 26, 
2002, to October 23, 2006.

2.  Entitlement to an initial rating in excess of 70 percent 
for PTSD, from October 24, 2006, to October 9, 2008 
(excluding the period from July 9, 2007, to August 31, 2007 
during which a temporary 100 percent rating was assigned 
based on a period of hospitalization pursuant to 38 C.F.R. 
§ 4.29).  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Marine Corps League




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from May 1966 to May 
1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection for PTSD 
and assigned a 30 percent evaluation effective August 26, 
2002.  

In July 2008, the Board remanded the case for further 
development.  In a December 2008 rating decision, the RO 
granted a 70 percent rating for PTSD effective October 24, 
2006 and a 100 percent rating effective October 10, 2008.  (A 
temporary total rating based on a period of hospitalization 
was also granted from July 9, 2007 to September 1, 2007).  As 
the Veteran perfected an appeal as to the initial rating 
assigned following the grant of service connection, and 
staged ratings have currently been granted, the Board has 
characterized this issue in accordance with the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(appeals from original awards are not to be construed as 
claims for increased ratings), which requires consideration 
of the evidence since the effective date of the grant of 
compensation.  

The Board notes that in the July 2008 decision, the issue of 
entitlement to service connection for hypertension secondary 
to PTSD was also remanded to the RO.  In the December 2008 
rating decision, service connection for this disability was 
granted and a 10 percent rating was assigned.  This is 
considered a full grant of the benefit sought; hence, the 
issue is no longer in appellate status and will not be 
addressed herein.  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  From August 26, 2002, to July 24, 2005, the Veteran's 
PTSD was productive of no more than occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to characteristic symptomatology such as chronic 
sleep impairment, depressed mood, anxiety, and suspiciousness 
as a result of weekly nightmares, hypervigilance, insomnia, 
and avoidance.  

3.  From July 25, 2005, to October 9, 2008, the Veteran's 
PTSD was productive of occupational and social impairment 
with deficiencies in most areas, to include depression 
affecting the ability to function independently, impaired 
impulse control, a neglect of personal appearance and 
hygiene, difficulty in adapting to stressful circumstances, 
and an inability to establish and maintain effective 
relationships; however, symptoms compatible with a finding of 
total occupational and social impairment were not 
demonstrated during this time period.  




CONCLUSIONS OF LAW

1.  From August 26, 2002, to July 24, 2005, the criteria for 
a rating in excess of 30 percent for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, Diagnostic 
Code 9411 (2008).  

2.  From July 25, 2005, to October 9, 2008, the criteria for 
a 70 percent, but no higher, rating for PTSD were met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, Diagnostic 
Code 9411 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim. VA regulations for the implementation 
of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2008).  

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit other evidence that may be 
relevant to the claim.  The requirements apply to all five 
elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

In a December 2002 letter, the Veteran was provided notice 
regarding what information and evidence is needed to 
substantiate the claim for service connection for PTSD, as 
well as what information and evidence must be submitted by 
the Veteran, what information and evidence will be obtained 
by VA, and the need to advise VA of or submit any further 
medical evidence relevant to the claim.  The Veteran's appeal 
of the initial rating assigned for PTSD is a downstream 
issue, and additional VCAA notice is not required.  See 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  

Nevertheless, an August 2008 letter noted what was required 
to establish entitlement to a higher initial rating for PTSD 
and explained how disability ratings and effective dates were 
assigned.  After these notices were provided, the Veteran was 
given an opportunity to respond and the case was 
readjudicated in a December 2008 rating decision and 
Supplemental Statement of the Case.  

The decision of the Court in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), spoke only to cases of entitlement to an 
increased rating.  Because there is a distinction between 
initial rating claims and increased rating claims, Vazquez-
Flores is not for application with respect to initial rating 
claims as notice requirements are met when the underlying 
claim for service connection is substantiated.  Consequently, 
there is no need to discuss whether VA met the Vazquez-Flores 
standard in this case.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's post service private and VA treatment records, VA 
examination reports, lay statements from the Veteran and his 
sister, as well as the personal testimony of the Veteran.  
There is no indication that there are outstanding medical 
records that need to be obtained.  

Accordingly, the Board finds that the VCAA provisions have 
been considered and met.  The Veteran was notified and aware 
of the evidence needed to substantiate the claims, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  He was afforded a meaningful 
opportunity to participate in the adjudication of the claim.  
There is not a scintilla of evidence that any VA error in 
notifying or assisting the Veteran reasonably affected the 
fairness of this adjudication or that there is any prejudice 
to the Veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See Conway, 
supra.  Hence, the Board finds that the case is ready for 
adjudication.  

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  
Additionally, although regulations require that a disability 
be viewed in relation to its recorded history, 38 C.F.R. §§ 
4.1, 4.2, when assigning a disability rating, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where, as here, 
the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Hence, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson, supra.  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

The Veteran's PTSD has been evaluated pursuant to 38 C.F.R. § 
4.130, Diagnostic Code 9411.  Diagnostic Code 9411 provides 
that a 30 percent rating is assigned when the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).  38 C.F.R. § 4.130.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition (DSM IV), page 32].  A GAF score of 41 to 50 
indicates serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF score of 51 
to 60 indicates the examiner's assessment of moderate 
symptoms (e.g., a flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score of 61 to 70 
indicates some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well and 
having some meaningful interpersonal relationships.  

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF Scores.  See 38 
C.F.R. § 4.130.  Rather, GAF scores are but one factor to be 
considered in conjunction with all the other evidence of 
record.  

The Board finds that the medical evidence preponderates 
against the assignment of a rating in excess of 30 percent 
for the Veteran's PTSD from August 26, 2002 to July 24, 2005.  
As noted above, a GAF score of between 51 and 60 reflects 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  The GAF scores reported 
on VA examination and in the private medical records during 
this period are between 55 and 64.  (See April 2003 and 
August 2003 VA examination reports and the December 2004 
clinical assessment of MJH, Ed.D. (Dr. MJH)).  Moreover, the 
Veteran was found to be generally functioning well during 
this time period with symptoms compatible with a 30 percent 
rating, such as chronic sleep impairment, depressed mood, 
anxiety, and suspiciousness as a result of weekly nightmares, 
hypervigilance, insomnia, and avoidance.  For example, in a 
VA treatment note dated October 21, 2002, he was described as 
a "high functioning individual."  He reported that he liked 
to stay busy and enjoyed working.  

While the April 2003 VA examiner noted the Veteran lost two 
marriages due to his erratic behavior and moodiness and had 
difficulty accepting authorities figures, at the VA 
examination in August 2003, he was found to be managing 
fairly well.  During that evaluation, he reported that he was 
happy with his work and although he lived by himself in a 
trailer, he saw his father on a regular basis and had contact 
with his children and grandchildren.  He indicated that he 
had friends, but did not see them because he had so many 
projects lined up that he didn't have time to socialize 
outside of work.  He had never been fired from a job - he 
lost jobs due to downsizing or closing of plants, or he gave 
up a job for a better paying one.  

Additionally, during this period of time, he was described as 
alert and oriented in all spheres, and he maintained his 
personal appearance and hygiene.  His speech was normal, his 
thought content was logical and goal-directed, his insight 
and judgment were intact, and he was not homicidal or 
suicidal.  There were no delusions or hallucinations.  He was 
employed as a boss at a lumberyard.  Thus, while there is 
some evidence showing occupational and social impairment with 
reduced reliability and productivity due to characteristic 
symptomatology as described above, on balance, the 
preponderance of the evidence is against the claim for a 
higher rating to 50 percent for this time period.  

In short, the symptoms experienced by the Veteran from August 
26, 2002, to July 24, 2005, are more akin to the criteria for 
the 30 percent rating -- depressed mood, hypervigilance, 
anxiety, suspiciousness, and chronic sleep impairment; and 
did not reflect the symptoms associated with a 50 percent 
rating - panic attacks more than once a week, impaired 
judgment, difficulty understanding complex commands, impaired 
abstract thinking, and circumstantial, circumlocutory, or 
stereotyped speech.  He also continued to maintain gainful 
employment.  Thus, his symptomatology more nearly 
approximates the criteria for a 30 percent evaluation.  
Accordingly, under the criteria of Diagnostic Code 9411, a 
rating higher than 30 percent is not warranted from August 
26, 2002, to July 24, 2005.  38 C.F.R. § 4.130.

In an assessment dated July 25, 2005, Dr. MJH reported a 
distinct worsening of the Veteran's symptoms resulting in a 
GAF score of 35.  At this juncture, the Board acknowledges 
that a May 2005 letter from Dr. MJH showed the Veteran 
complained of an exacerbation of PTSD symptoms and social 
withdrawal; however, it was not until July 2005 that the 
Veteran began to obsessively ruminated about his Vietnam 
experiences to the point that there was significant 
interference with his ability to conduct routine daily 
activities.  The July 2005 letter reveals the Veteran's 
personal appearance and hygiene were neglected and he was 
unable to work which caused major depression and frequent 
anxiety attacks.  He was also becoming more isolated from 
people.  Consequently, the Board finds that the evidence 
during the period from July 25, 2005, through 
October 9, 2008, chronicles occupational and social 
impairment with deficiencies in most areas due to depression 
affecting the ability to function independently, impaired 
impulse control, a neglect of personal appearance and 
hygiene, difficulty in adapting to stressful circumstances, 
and an inability to establish and maintain effective 
relationships.  Hence, a 70 percent rating is warranted for 
this period.  

The Board, however, finds that the criteria for a 100 percent 
rating were not met at any time prior to October 10, 2008.  
Hence, a total schedular rating for PTSD may not be assigned 
during the period from July 25, 2005, through 
October 9, 2008.  The Board acknowledges that the Veteran was 
no longer employed as of May  2005; however, the record does 
not demonstrate total occupational and social impairment, due 
to such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; disorientation to time or place; and/or 
memory loss for names of close relatives, own occupation or 
own name.  

In fact, the only symptoms listed in the 100 percent rating 
criteria that was present slightly was a neglect of personal 
appearance and hygiene noted in the July 2005 report from Dr. 
MJH.  In a March 2006 VA treatment note, however, it was 
reported that the Veteran was casually and cleanly dressed 
and groomed - he only exhibited a long untrimmed beard.  At 
this evaluation, he was alert and oriented in all four 
spheres, he spoke fluently, freely, and spontaneously, and 
his thought progression was logical relevant, and goal-
directed.  The examiner noted that the Veteran did not have 
any cognitive/perceptual distortions such as hallucinations 
or delusions, and he did not express any homicidal or 
suicidal ideation.  Similar findings were noted in VA 
treatment notes dated in October and November 2006.  
Moreover, it was reported that the Veteran maintained a 
positive relationship with his father, whom he visited 
frequently, and with his sister.  His GAF score was also 
noted to have improved and it was estimated to be 45 at that 
time.  Dr. MJH's assessment in August 2008 also reported a 
GAF of 45.  

Consequently, the Board finds that the symptoms noted in the 
PTSD treatment records during the time period from July 25, 
2005, to October 9, 2008, are consistent with those required 
for a 70 percent rating, including depression, insomnia, 
impaired impulse control, flashbacks, nightmares, difficulty 
adapting to stressful circumstances, and an inability to 
establish and maintain effective relationships.  

In light of the above, there is no basis for assignment of an 
initial rating in excess of 70 percent from July 25, 2005, to 
October 9, 2008, to include additional "staged" ratings.  
See Fenderson, 12 Vet. App. at 126.  The Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the Veteran's claim during this 
time period, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In reaching this decision, the Board has considered the issue 
of whether the Veteran's service-connected PTSD presented an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996).  In this regard, the Board notes that 
disability due to the PTSD has not required frequent 
inpatient care, nor has it by itself markedly interfered with 
employment beyond that which is contemplated in the schedular 
rating criteria.  Therefore, in the absence of such factors, 
the Board finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  The assigned ratings 
adequately compensate the Veteran for the nature and severity 
of his PTSD.  

ORDER

An initial rating in excess of 30 percent for PTSD from 
August 26, 2002 to July 24, 2005, is denied.  

From July 25, 2005 to October 9, 2008, an initial 70 percent 
rating for PTSD is granted, and no higher, subject to the 
regulations governing the payment of monetary awards.  




REMAND

As discussed in the prior remand, the RO initially denied 
entitlement to TDIU in an August 2006 Supplemental Statement 
of the Case.  The Veteran filed a timely notice of 
disagreement in April 2007.  See 38 C.F.R. § 20.302(a) 
(2008).  In the December 2008 remand, the Board directed the 
RO to provide the Veteran with a Statement of the Case on the 
issue in accordance with Manlincon v. West, 12 Vet. App. 238 
(1999).  The RO instead determined in the December 2008 
rating decision that the issue was moot based on the grant of 
a total schedular rating for PTSD.  

However, the total schedular rating for PTSD was only granted 
effective October 10, 2008.  The Veteran's claim for a total 
disability rating based on individual unemployability was 
filed prior to that date.  Therefore, the issue remains 
viable from the date of his claim until the date that the 
100 percent schedular rating was effective.  As such, the 
Board finds that the issue must again be remanded for 
compliance with the earlier directives.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) (A remand by the Board confers 
upon the veteran, as a matter of law, the right to compliance 
with the remand instructions, and imposes upon the VA a 
concomitant duty to ensure compliance with the terms of the 
remand).  

Accordingly, the case is REMANDED for the following action:

The RO must provide the Veteran a 
Statement of the Case with respect to his 
claim of entitlement to TDIU prior to 
October 10, 2008.  The Veteran should be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of this issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b) (2008).  If a substantive 
appeal is filed the claim, subject to 
current appellate procedures, should be 
returned to the Board for further 
appellate consideration, if appropriate.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


______________________________________________
K. L. WALLIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


